COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-163-CR
 
 
MILTON 
ERIC JOHNSON                                                        APPELLANT
  
V.
 
THE STATE OF 
TEXAS                                                                  STATE
 
 
----------
FROM 
THE 90TH DISTRICT COURT OF YOUNG COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant's “Motion To Dismiss Appeal.”  The motion 
complies with rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).
 
 
                                                                  PER 
CURIAM
 
 
PANEL D:   CAYCE, 
C.J.; LIVINGSTON and DAUPHINOT, JJ.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
July 8, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.